Citation Nr: 1716757	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-15 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for disability of the nerves affecting the bilateral upper and lower extremities, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO). 

Review of the claims file reflects that the Veteran first filed a claim for entitlement to service connection for peripheral neuropathy of the bilateral lower and upper extremities, including specifically the left hand, in September 2008. By an April 2009 rating decision, service connection for peripheral neuropathy of the bilateral upper and lower extremities was denied based upon a finding that the evidence of record did not show a diagnosis of peripheral neuropathy. The Veteran did not file a notice of disagreement to the April 2009 rating decision. In July 2010, the Veteran filed another claim seeking entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.

Because the Veteran did not appeal the April 2009 rating decision, the RO treated the Veteran's July 2010 claim as a claim to reopen the issue of entitlement to service connection for peripheral neuropathy. In that regard, in cases where service connection for a disability has been denied in a final rating decision, a subsequent claim of service connection for the same disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication. The Board has jurisdictional responsibility to consider whether it is proper for a claim to be reopened, and what the RO determined in this regard is irrelevant. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). Thus, normally, the Board would be determining first whether new and material evidence has been received on the issue, and if it reopened the claim, proceed to the merits of the claim. 

In this instance, however, the Board finds that the RO received new evidence within one year of the April 2009 rating decision which denied the claim on the basis that a diagnosis of peripheral neuropathy was not shown. However, review of the evidence reveals that records from the Social Security Administration (SSA) were received by the RO in May 2009, one month after the April 2009 rating decision. The medical records received reflect a diagnosis of diabetic neuropathy.

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b) (2016). If new and material evidence is received within one year after the date of mailing of an RO decision, it may be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final. King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). The new evidence from the SSA was not considered by the RO in an adjudication concerning a claim of service connection for peripheral neuropathy until the June 2011 rating decision. The Board has therefore determined that the claim before it is the initial claim for service connection and has reviewed it on a de novo basis.
 
In April 2015, the Board remanded the claim for further development.  The AOJ continued the previous denial in an October 2015 supplemental statement of the case (SSOC).  The claim has been recharacterized for the reasons stated below. 

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, it appears clear that substantial compliance with the Board's April 2015 remand instructions was not achieved. Hence, the current Remand is necessary to remedy this failure of compliance. Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).

The April 2015 Remand instructed the AOJ to afford the Veteran appropriate VA examinations to determine the etiology of his obstructive sleep apnea (OSA) and peripheral neuropathy of the bilateral upper and lower extremities. Unfortunately, the October 2015 VA examination reports obtained on Remand are inadequate. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Regarding the claim for OSA, the April 2015 Remand instructed the examiner to opine as to whether the Veteran's OSA was caused or aggravated by his PTSD, or whether it was directly related to active duty service. The Board noted that the Veteran has stated that he had suffered sleep problems continuously since active duty service. See, e.g., July 2010 notice of disagreement.

The October 2015 VA examiner opined that OSA was not related to service because: the Veteran was not diagnosed with OSA in service, and not until 2008; there was no evidence of OSA in service; and he gained weight since separation, which is a known predisposition for OSA, an anatomical upper respiratory condition. However, the examiner did not address the Veteran's contention that he continuously suffered sleep problems since service. Additionally, the examiner did not address an October 2015 lay statement from the Veteran's spouse (submitted to the examiner and VA), which indicated that she witnessed the Veteran's apneas since 1971, and also that the Veteran had not gained a substantial amount of weight until after he started taking medication for PTSD. 

The Board notes that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage v. Gober, 10 Vet. App. 488, 496 (1997).  As the examiner failed to address the lay statements of record pertaining to continuity of symptomatology, the opinion is inadequate. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that although "the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible").

Regarding the peripheral neuropathy claim, the October 2015 VA examiner opined that "the weight of the evidence points to the absence of a formal diagnosis for peripheral neuropathy," and thus did not render an etiological opinion. However, as the examiner acknowledged, the evidence of record reflects a diagnosis of mild carpal tunnel syndrome during the appeal period. The Board notes that, under Clemons v. Shinseki, 23 Vet. App. 1 (2009), when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled.  Significantly, the Veteran specified the left hand in his claim.  Moreover, carpal tunnel syndrome and peripheral neuropathy are both organic diseases of the nervous system.  See VA Adjudication Manual, IV.ii.2.B.2.b (Mar. 2, 2017) (listing both carpal tunnel syndrome and peripheral neuropathy as diseases that constitute an organic disease of the nervous system).  Although carpal tunnel syndrome does not affect the lower extremities, the Board finds at this time that recharacterization of the issue on appeal more broadly, to encompass any disability of the nerves relating to the upper and lower extremities, is appropriate.

Additionally, the Board notes that the examination reports do not identify the credentials of S.P, the health care professional who conducted the examination.  To ensure the examinations obtained on remand are adequate, the examinations should be conducted by appropriate specialists in the areas of sleep and neurological disorders.

Finally, all outstanding treatment records dated since January 2014 must be associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records dated since January 2014, and associate them with the claims file.

2.  Schedule the Veteran for a VA examination with an appropriate specialist physician to determine the etiology of his obstructive sleep apnea. All necessary tests should be performed. The claims file must be made available to, and reviewed by, the physician in conjunction with the examination. The physician must consider all evidence of record, to include the Veteran's and his spouse's lay statements regarding the onset and continuity of his symptoms. After a thorough review of the evidence in the claims file, the physician must provide the following opinions:

(a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's obstructive sleep apnea was either (i) caused or (ii) aggravated by the Veteran's service-connected PTSD?

(b) Is it at least as likely as not that the Veteran's obstructive sleep apnea is directly related to his active duty service?  In answering this question, the examiner should consider the statements of the Veteran and his wife indicating that he had sleep apnea symptoms since service and that most of his weight gain occurred after he began taking medication for his PTSD. 

The rationale for all opinions offered must be provided.

2.  Schedule the Veteran for a VA neurological examination with an appropriate specialist physician to determine the existence and etiology of any neurological disorder/s of the bilateral upper and lower extremities. The physician is requested to identify all neurological disorders of the upper and lower extremities and their etiology. All necessary tests, to include electromyography and/or nerve conduction studies, should be performed. The claims file must be made available to, and reviewed by, the physician in conjunction with the examination. The physician must consider all evidence of record, to include the Veteran's lay statements and the evidence submitted by the Veteran suggesting that peripheral neuropathy may still be associated with in-service Agent Orange exposure even if it occurs outside of VA's presumptive parameters. The physician must provide the following opinions:

(a) Is it at least as likely as not (a 50 percent probability or greater) that any neurological disorder of the upper and/or lower extremities, to include the diagnosed carpal tunnel syndrome (even if not found on this examination), is related to the Veteran's active duty service, to include his conceded exposure to Agent Orange?  

The rationale for all opinions offered must be provided.

The fact that peripheral neuropathy (other than early onset peripheral neuropathy) is not on the list of diseases presumed service connected in veterans exposed to Agent Orange should not be the basis for a negative opinion, as the Veteran  may still establish service connection based on such exposure in this particular case. 

3. Upon completion of the above development, and any additional development deemed appropriate, the RO should readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




